Exhibit 3.1 CERTIFICATE OF FORMATION OF SUNTRUST MORTGAGE SECURITIZATION, LLC The undersigned desires to form a limited liability company pursuant to the provisions of the Delaware Limited Liability Company Act, 6 Del C. §18-101 et seq., and hereby states as follows: ARTICLE I The name of the limited liability company is SUNTRUST MORTGAGE SECURITIZATION, LLC (hereinafter referred to as the “LLC”). ARTICLE II The address of the registered office of the LLC in the State of Delaware is c/o Corporation Service Company, 2711 Centerville Road, Suite 400, County of New Castle, Wilmington, Delaware 19808. ARTICLE III The name and address of the registered agent for service of process on the LLC in the State of Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400, County of New Castle, Wilmington, Delaware 19808. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation of the LLC this20th day of August, 2007. /s/ Andrew J. Blanchard Andrew J. Blanchard Authorized Person
